—In an action to recover damages for personal injuries, the plaintiff appeals from (1) a judgment of the Supreme Court, Kings County (G. Aronin, J.), entered May 21, 1999, which, upon an order of the same court dated March 9, 1999, inter alia, granting the motion of the defendants Snapple Beverage Corp., Quaker Oats Company sued herein as Quaker Oats, Inc., and Mr. Natural, Inc., to dismiss the plaintiffs action insofar as asserted against them is in favor of those defendants and against him, and (2) a judgment of the same court, entered June 4, 1999, which, upon an order of the same court dated April 28, 1999, granting the cross motion of the defendant 21st Century Security, Inc., to dismiss the complaint insofar as asserted against it for failure *440to state a cause of action, is in favor of that defendant and against him.
Ordered that the judgment entered May 21,1999, is affirmed; and it is further,
Ordered that the judgment entered June 4, 1999, is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents appearing separately and filing separate briefs.
We agree that the complaint failed to state a cause of action against the respondents to recover damages for the injuries the plaintiff sustained when he was robbed and shot while sitting in his private automobile, which was stopped and parked on Wolcott Street, a public street in the City of New York. Accordingly, the action was properly dismissed insofar as asserted against the respondents (see generally, Duff v Grenadier Realty Corp., 247 AD2d 577; Buckley v I.B.I. Sec. Serv., 157 AD2d 645). Thompson, J. P., Friedmann, Florio and Smith, JJ., concur.